Title: To James Madison from John Armstrong, 5 August 1810
From: Armstrong, John
To: Madison, James


Dear Sir,Paris 5 August 1810.
Nothing can better illustrate the opinions I have frequently had the honor to give on the subject of our differences with France, than the history of the revocation of the Berlin and Milan decrees, announced in my official letter of this date to M. Smith. On the 27th. Ultimo advices were received from England stating, that on the arrival of the John Adams, Congress had been called and that the object of this extra-Session was known to be a declaration of War against France. The excitement produced by this report was greater than I had expected, though I well knew that such a report, if credited at all, would not fail to produce one of considerable seriousness and extent. Repeated messages were sent to me to know, what I had heard and what I believed? I disguised nothing—I answered that I knew the writers to be respectable men and likely, from their connexion with the United States, to be well-informed; that I had myself seen the letters; that I beleived the extra-Session a probable measure and that if it did take place, it could only be for the purpose which had been suggested, as the Presidents powers were competent to any course of conduct, short of declaring war. Petry was of the same opinion and, no doubt, most honestly so. To these circumstances, light as they appear, is owing the revocation, which abundantly proves two things—1st. that though France has no objection to frighten, she has no disposition to fight the U. S. Her ambition, gigantic and terrible as it certainly is, is travelling another road & will find full occupation for twenty years to come, in establishing her dominion over Europe &c. &c.
2d. that sick of expedients, by which she has lost both character & money, & under which her people are fast impoverishing—she would now return to a degree of justice, moderation and good sense. To the first of these, her disposition is however less strong than it ought to be, and I much fear that on the present occasion, she will content herself by coming within the mere letter of your late law & instructions, that is—that she will revoke her decrees, and make her seizures a subject of future Negociation. It will be for you to decide, how far good faith will furnish an obedience to the injunctions of the Act of Congress, should England refuse to annul, or so to modify, her orders in Council, as to leave your Maratime rights unmolested. That circumstances may exist that shall enable you, on the soundest principles, to dispense with these obligations, cannot be doubted, and be assured, that should such circumstances arise, I will not fail to communicate them to you.
I subjoin to this letter another measure of the Council of Commerce, which is however still in discussion. It is a new tariff of duties which is not less than 50 per cent of the market price of the Article. It matters not to tell them, that this avidity will defeat itself by Keeping the Articles enumerated out of the market, or, (what is still worse) by smuggling them into it. They answer, that if on experiment, such should be the effect, it will be time enough to alter it. I have no doubt therefore but that this new tariff will be adopted. As good is sometimes brought out of evil, it strikes me that we may turn this very tariff to Account. By applying it to the St. Sebastian Seizures, he will have half the Amt. he now has, & will, at the same time, recover in some degree his character for justice, & thus re-inspire us with a confidence, which can alone fill his ports with our Commerce. If this idea, presented as it may be, in conjunction with the ill-effects of an opposite policy, does not bring about some degree of reparation, I almost despair of obtaining any, at the present moment.
Burr is yet here but in uneasy circumstances. A pass-port for the U. S. which he requested, has been refused—under the beleif, as my informant states, that his real destination was South America or England.
I hope to sail from Bordeaux on the 1st. day of October. With the highest respect, I am Sir, Your Most Obed. h. Servant
John Armstrong
P. S. The Emperor leaves this in a few days for Amsterdam.


  
    P. S.
    [post 15 August 1810]
  

I sub-join a copy of the tariff mentioned in what goes before. You will perceive that pot ashes & tobacco are not among the enumerated articles. The first, is however a mere omission, the other, is purposely excluded, as is evident from the text of the New licenses intended for our trade. These admit all articles, (excepting tobacco), the produce of Asia, or of any ci-devant Dutch or French Island, or of the U. S.
My fears with regard to the operation here of the 3d. Sect. of your late Law are verified. The declaration of a French Capt. whose Ship had been seized under the Non-intercourse Act at New York—has been transmitted to the Emperor who sent it to the Duke of Cadore, who sent to me the Substance of it. I have given a verbal explanation, which I hope may have the effect of preventing any new proof of ill-temper or Caprice & in this I have ventured to say, that the bonds given in this case or in any other of a similar Character, would be cancelled, unless the conduct of the Emp. towards his Citizens & their property, made that measure impracticable.
I thought it proper to communicate to M. P. the substance of what I knew with regard to Ouverard’s overtures to the English Govt. expecting to know from him in return, whether the B. Minister had made (to him) any prior intimation of these. It appears by his Answer, that he knew nothing of them & Lord Wellesly has even made him believe, that none such were ever made. It is however true that L. W. did as late as the 23d. of April, suggest (thro’ Mr. McKenzie) that the British Govt. wished to receive all overtures from that of France thro’ accredited Agents, directly alluding to those which had been made thro’ Agents of a different character. Can any one believe, that the Emp. would have fixed such a stigma upon any Minister of his Govt. wantonly & without foundation, & even one which begets suspicions (as this has done) of his own good faith towards the U. S. &c.? It is quite impossible. That he might put upon the Minister the whole blame of an act in which he had participated, is not impossible—but, that he should charge upon him an Act, which had no existence, & which almost necessarily involved himself—is quite impossible. The concealment therefore employed by G. B. & the disguises also, are of a character truly unfriendly. The truth perhaps is, that Old Rose Ld. Liverpool & the King, chose to take the basis presented by Ouverard, into more consideration than could hastily be given to it—a conjecture which derives strength from some information obtained by M. McRae, when in London, on this subject, & which proves, that the business was not entirely unknown there to people out of the Cabinet. By the way, I am assured, that the Emperor has been in direct & personal correspondence with the B. Gt. within a fort-night. Whether it is meant that I should know more than this fact, or whether the communication of that, has been made to excite my suspicions or my curiosity, I do not know—but judging from the channel through which I get it, I am apt to believe that the communication was ordered. On the 15 Inst. occurred the Emperor’s birth-day. (You know that there being no Saint Napoleon on the Calendar, he made one, & displacing the Virgin Mary, gave him her day). The Diaplomatic Corps were received & many others. On introducing to him a young man of Phil. (a Mr. Craig) who had recently come from England, he asked him, what was the opinion in London—would the B. Gt. give up their Orders & blockades or not? Craig answered (not very directly) that it was hoped they would. “Yes” he replied “I have set them the example and they ought to follow it, and if they do not, the Cannon of the Republic should make them. They (cannon) alone command the respect of nations.” Tho’ the Circle was uncommonly large & the time given to it’s reception very short, he came twice to me & asked me many questions all of which were personal, excepting one viz: at what time Congress would meet? & this he repeated. I understand that Arcambal & Fourcroy are appointed to the consulates of New-York & Charlestown to make an experiment of the new system of licenses. I shall present a Note on this new system before I leave Paris. As it now stands, it is quite ridiculous—& none but madmen will meddle with it. J. A. Morton is the only american here that I have heard of, who is mean enough to take one of these licenses.
 